11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Lorenzo Meraz Davila,                        * From the 385th District Court
                                               of Midland County,
                                               Trial Court No. CR44032.

Vs. No. 11-19-00071-CV                       * March 29, 2019

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.